Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 3-5, 8, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the phrase “wherein the lipoprotein-capture ligand is selected from” should be changed to -- wherein the one or more lipoprotein-capture ligands are selected from—so as to use the same terminology as recited in claim 1. 
On line 1 of claim 4, the phrase “the aptamer or antibody” lacks antecedent basis since claim 4 depends from claim 1, and claim 1 does not positively recite an aptamer or an antibody. In order for this phrase to have proper antecedent basis, claim 4 should depend from claim 3. 
In claim 5, the phrase “wherein the lipoprotein-capture ligand is” should be changed to -- wherein the one or more lipoprotein-capture ligands are—so as to use the same terminology as recited in claim 1.  This same change should also be made in claims 8 and 10. 
Claim 11 contains the trademark/trade name Sephadex.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the solid support to which the one or more lipoprotein-capture ligands are linked and, accordingly, the identification/description is indefinite.
In claim 12, the phrase “avidin conjugation” is indefinite since it is not clear whether this means avidin is bound or attached to the solid support, or whether the solid support has the ability to bind to avidin. 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 8 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 11-15 of U.S. Patent No. 9,046,539 (submitted in the IDS filed on March 1, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method for purifying lipoproteins for differential charged particle/ion mobility analysis comprising the steps of mixing a solution comprising lipoproteins with a lipoprotein-capture ligand capable of binding lipoproteins to form a lipoprotein/lipoprotein-capture ligand complex (see claims 3 and 14 in U.S. 9,046,539), wherein the lipoprotein/lipoprotein-capture ligand complex is bound to a solid support such as a paramagnetic bead (see claims 2 and 13 in U.S. 9,046,539), isolating the lipoprotein/lipoprotein-capture ligand complex from the non-lipoproteins, releasing the lipoproteins from the lipoprotein/lipoprotein-capture ligand complex, and subjecting the lipoproteins to differential charged particle/ion mobility analysis, wherein the method does not include centrifugation (see claims 1 and 12 in U.S. 9,046,539). Both sets of claims also recites that the lipoproteins comprise HDL, LDL, Lp(a), IDL and VLDL (see claims 1 and 11 in U.S. 9,046,539), and that the lipoprotein-capture ligand comprises either an aptamer or an antibody (see claims4 and 15 in U.S. 9,046,539).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-11 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbera-Guillem et al (US 6,126,835, submitted in the IDS filed on March 1, 2021) in view of Benner et al (US 2003/0136680, also submitted in the IDS filed on March 1, 2021).
	Barbera-Guillem et al teach of a device and method for the magnetic separation of biological molecules from a sample containing multiple different kinds of biological molecules.  Barbera-Guillem et al teach that one of the types of biological molecules that can be separated in a sample from other molecules is lipoproteins.  The method comprises combining a sample containing the biological molecules to be separated (i.e. lipoproteins) with a solution containing magnetic particles having a ligand coated thereon that is specific for the biological molecules to be separated (i.e. a lipoprotein-capture ligand) (claims 1, 10-11).  The ligand can be an antibody or an aptamer specific for binding to the biological molecules (i.e. lipoproteins) (claims 3, 5, 8).  After incubating the magnetic particles with the sample containing the biological molecules to be separated, the magnetic particles are contacted with a magnetic sheet that attracts and isolates the particles from the sample due to the magnetic attraction between the particles and the sheet (claim 1). This step comprises immunomagnetic isolation (claim 15).  The container holding the magnetic sheet is then washed with a wash solution before a final collection step is performed.  The final collection step comprises introducing a final solution into the container holding the magnetic sheet, wherein the final solution releases the complexes containing the separated biological molecules (i.e. lipoproteins) attached to the magnetic particles from the sheet.  An elution step is then performed comprising eluting and releasing the biological molecules from the magnetic particles so that the biological particles may be further analyzed (claim 1).  See column 2, lines 45-67 in column 3, lines 1-20 in column 4, lines 34-52 in column 5, and claims 59-63 in Barbera-Guillem et al. Barbera-Guillem et al fail to teach that the separated and purified lipoproteins in the method are subjected to further analysis by ion particle mobility analysis in order to obtain a size distribution of the lipoproteins.  
Benner et al teach of a method for analyzing lipoproteins that have been separated from a blood plasma or serum sample using differential charged particle/ion mobility analysis in order to obtain a size distribution of the lipoproteins.  The size distribution of the lipoproteins is in turn used to assess the cardiovascular health of the individual from which the plasma or serum sample was obtained.  Benner et al teach that the size distribution of the lipoproteins may be displayed, and based upon the relative location of certain peaks in certain of the regions of the size distribution, a prediction can be made as to the cardiac risk or health of the individual being analyzed in the method.  Benner et al teach that it is important to remove contaminating non-lipoprotein constituents such as albumin from the sample before differential charged particle mobility analysis is performed.  See paragraphs 0021-0025, 0067, 0083 and 0136-0138, and the claims in Benner et al.  
Based upon the combination of Barbera-Guillem et al and Benner et al, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to subject the lipoproteins that are separated and purified in the method taught by Barbera-Guillem et al to further analysis by differential charged particle/ion mobility analysis since Benner et al teach that the analytical technique of differential charged particle/ion mobility analysis can be used to further analyze separated and purified lipoproteins from a plasma or serum sample so that the size distribution of the separated lipoproteins may be determined and used to assess the cardiovascular health of the individual analyzed. With regards to claim 2, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to purify and analyze any one of HDL, LDL, Lp(a), IDL and VLDL in the method taught by the combined teachings of Barbera-Guillem et al and Benner et al since Barbera-Guillem et al teach that lipoproteins are purified in the method, each of HDL, LDL, Lp(a), IDL and VLDL qualify as different types of lipoproteins found in a biological sample, and Benner et al teach that differential charged particle/ion mobility analysis can be used to measure each of HDL, LDL, Lp(a), IDL and VLDL with high resolution and accuracy. With regards to claim 6, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to use RNA or DNA as the aptamer taught by Barbera-Guillem et al for binding to the biological molecules (i.e. lipoproteins) in the method since each of RNA and DNA are known aptamers which have the ability to bind to portions of lipoproteins. With regards to claim 7, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to use an aptamer which binds to Apo A1, Apo B or Apo(a) as the aptamer taught by Barbera-Guillem et al for binding to the biological molecules (i.e. lipoproteins) in the method since Barbera-Guillem et al teach that the method can be used for purifying lipoproteins in a sample, and Apo A1, Apo B and Apo(a) are the major proteins found in HDL or LDL. With regards to claim 9, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to use an antibody in the method taught by Barbera-Guillem et al for binding to lipoproteins which has a dissociation constant of about 100 pM to about 1 µM since a dissociation constant in this range would ensure that the lipoproteins being separated and purified in the method can be sufficiently released from the antibodies for further analysis. 
Claims 4 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbera-Guillem et al in view of Benner et al, as applied to claims 1-3, 5-11 and 15  above, and further in view of Shindelman et al (US 2005/0221502). For a teaching of Barbera-Guillem et al and Benner et al, see previous paragraphs in this Office action. Barbera-Guillem et al fail to teach that the aptamer or antibody ligand used in the method for binding to the biological molecules (i.e. lipoproteins) comprises a biotinylated aptamer or antibody, and fail to teach that the lipoprotein/lipoprotein-capture ligand complex comprising such a biotinylated aptamer or antibody is isolated by subjecting the complex to streptavidin-conjugated magnetic beads. 
Shindelman et al teach of a method for separating and isolating one type of lipoprotein (i.e. LDL) from another type of lipoprotein (i.e. HDL). The method comprises applying a biological fluid containing lipoproteins, such as blood, to a device having a plurality of porous elements. The fluid first flows to a VLDL/chylomicron precipitation element where VLDL and chylomicrons are precipitated from the sample, the fluid then flows to an antibody element containing an antibody effective to specifically bind to HDL to form an HDL-antibody complex, the fluid then flows to a capture zone where the HDL-antibody complex is bound and thereby removed from the fluid, and the fluid finally flows to an LDL test pad where a concentration of LDL in the sample is measured. Shindelman et al teach that the antibody effective to specifically bind to HDL to form an HDL-antibody complex in the method comprises a biotinylated antibody (see paragraphs 0079-0080 in Shindelman et al), and teach that the capture zone contains a capture agent such as avidin or streptavidin for binding to and capturing the HDL-biotinylated antibody complex. The avidin or streptavidin can be coated onto beads as the capture agent. The avidin or streptavidin capture agent serves to capture and remove the biotinylated-antibody-HDL complex from the sample so that LDL in the sample can be measured. See paragraphs 0024-0030, 0079-0080 and 0083-0085 in Shindelman et al. 
Based upon a combination of Barbera-Guillem et al, Benner et al and Shindelman et al, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to use a biotinylated aptamer or antibody as the aptamer or antibody ligand in the method for binding to the biological molecules (i.e. lipoproteins) taught by Barbera-Guillem et al, and to isolate the lipoprotein/lipoprotein-capture ligand complex comprising such a biotinylated aptamer or antibody in the method taught by Barbera-Guillem et al by subjecting the complex to streptavidin-conjugated magnetic beads since Shindelman et al teach that lipoproteins such as HDL and LDL are known to be separated and isolated from one another by using biotinylated antibodies directed to one type of lipoprotein and a capture agent comprising avidin or streptavidin coated beads for binding to the biotinylated antibody complex, and such biotin-avidin/streptavidin binding is commonly used in immunological separation assays for isolating biomolecules in a sample. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Caulfield et al (US 9,250,211) who teach of the magnetic separation of lipoproteins using dextran sulfate; and Caulfield et al (US 10,948,503) which corresponds to the parent application of this application. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        July 25, 2022